Citation Nr: 1107713	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for polyps of the colon, to 
include as secondary to in-service exposure to ionizing 
radiation.

2.	Entitlement to service connection for heart disease, to 
include as secondary to in-service exposure to ionizing 
radiation.

3.	Entitlement to service connection for a thyroid disorder, to 
include as secondary to in-service exposure to ionizing 
radiation.

4.	Entitlement to service connection for skin cancer, to include 
as secondary to in-service exposure to ionizing radiation.

5.	Entitlement to service connection for residuals of exposure to 
ionizing radiation, resulting in hair loss and skin rash.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1950 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of March 2005 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Veteran testified before the undersigned Veterans Law Judge 
at a March 2009 hearing conducted at the RO.  A transcript of the 
hearing is of record.

This case was brought before the Board in April 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for a number of 
disorders as due to in-service exposure to ionizing radiation.  
As noted above, the instant claims were previously remanded by 
the Board for additional development.  In this regard, the Board 
ordered additional development regarding the Veteran's claimed 
exposure to ionizing radiation.  

The Veteran alleges that he was assigned to a photographic 
mission over Kwajalein Atoll on November 1, 1952.  He contends 
that, following this mission, he was tested with a Geiger 
counter, which indicated over-exposure to radiation.  He contends 
he subsequently received treatment at Carswell Air Force Base, 
was removed from flight duties, and soon thereafter began losing 
hair clumps at a time.

On remand, the AOJ submitted a PIES request to the Joint Services 
Records Research Center (JSRRC) in April 2009 requesting morning 
reports for the Veteran's unit.  A response was received in June 
2009 indicating the Veteran's complete organization was needed.  
A similar request and response were received and submitted 
regarding the Veteran's claimed assignment on a photographic 
mission.  Following another request from the AOJ, a second 
response from JSRRC was received in August 2009 again indicating 
the Veteran's complete organization (group, squadron and wing) 
were needed to conduct a search.  However, no subsequent request 
was submitted by the AOJ.  

Furthermore, in an attempt to verify the Veteran's exposure to 
ionizing radiation, the RO in Huntington, West Virginia, 
submitted a request for dose data to the Defense Threat Reduction 
Agency (DTRA) in February 2010.  On March 1, 2010, DTRA 
responded, requesting the applicable claimed disease and 
regulatory citation, test series (or location/date) of the 
claimed exposure, and the Veteran's address and telephone number.  
On March 31, the Huntington RO provided the requested information 
along with a statement that they "are no longer developing for 
radiation cases," and noted the Veteran's claim was transferred 
to the Wichita, Kansas, RO.  The DTRA responded by letter April 
15, 2010, acknowledging the Huntington RO's letter and returned 
the inquiries unanswered.  No further inquiries have been 
submitted to the DTRA regarding the Veteran's asserted radiation 
exposure.

Finally, the Board observes that service connection for 
conditions claimed to be due to exposure to ionizing radiation in 
service can be established in different ways, which have been 
outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 
(Fed. Cir. 1997).

Service connection may be granted if a Veteran had the disease in 
service or, in the case of malignant tumors, if the tumor was 
manifested to a degree of 10 percent or more within the first 
post-service year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  If a Veteran participated in service in a 
radiation-risk activity (as defined by statute and regulation) 
and, after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Alternatively, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, then the Veteran's claim is 
referred to the Under Secretary for Benefits who must determine, 
based on the extent of exposure, whether there is a reasonable 
possibility that the disease was incurred in service.  38 C.F.R. 
§ 3.311.

In the instant case, the Veteran has been diagnosed with skin 
cancer, a disease listed under 38 C.F.R. § 3.311.  Pursuant to 38 
C.F.R. § 3.311, when a claimant contends that a radiogenic 
disease, which first became manifest after service though not to 
a compensable degree within any other applicable presumptive 
period, is the result of exposure to ionizing radiation in 
service, an assessment is made as to the size and nature of the 
radiation dose.  38 C.F.R. § 3.311(a).  A "radiogenic disease" 
means a disease that may be induced by ionizing radiation, and 
includes most forms of cancer.  38 C.F.R. § 3.311(b)(2).  Except 
as otherwise provided, the radiogenic disease must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  If these threshold requirements are met, an 
assessment as to the size and nature of the radiation dose must 
be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, the RO 
must request dose information as provided by 38 C.F.R. § 
3.311(a)(2). 38 C.F.R. § 3.311(a)(2)(i) requires that in claims 
based upon participation in atmospheric nuclear testing that dose 
data must be requested from the appropriate office of the 
Department of Defense.  Thereafter, the RO should refer the claim 
to the Undersecretary for Benefits for further consideration, if 
appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

In short, according to the medical records, the Veteran has a 
radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) 
and it manifested more than five years after exposure.  Further, 
he has contended that it was the result of ionizing radiation 
exposure.  These facts are sufficient to trigger the obligation 
to obtain a radiation dose estimate from the DTRA under 38 C.F.R. 
§ 3.311(a)(1).  As discussed above, this dose estimate has not 
been received from the DTRA.  Furthermore, should the dose 
estimate indicate the Veteran was exposed to any ionizing 
radiation, the claims file should then be forwarded to the Under 
Secretary for Benefits for an opinion.  See 38 C.F.R. § 
3.311(b)(1)(iii).

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance. As such, another remand, with ensuing delay, 
is unfortunately required.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)


1.	Request from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, or 
other appropriate source, the following:

a.	Any reports for his unit mentioning or 
ruling out an assignment to a 
photographic mission on November 1, 
1952.

b.	Any records of the Veteran's treatment 
at Carswell Air Force Base, to include 
both inpatient and outpatient treatment 
records, for the period of November 
1952 to December 1952.

c.	Any sick/morning reports for his unit 
mentioning incidents involving the 
Veteran for the time period of November 
1952 to December 1952.

Efforts to obtain the foregoing records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought and this should be 
documented for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2.	Request from the appropriate office of the 
Department of Defense dose data with regards 
to the Veteran's claim of participation in 
atmospheric nuclear weapons testing.

3.	If any exposure to ionizing radiation is 
verified, forward the Veteran's personnel 
records and other pertinent documents to the 
VA Under Secretary for Benefits for an 
opinion, in accordance with 38 C.F.R. § 
3.311(c) (2010).

4.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



